DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/20 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-16, the closest prior art (see references cited on PTO 892, and particularly Huang et al. ‘218) discloses (as recited in claim 1) a semiconductor package comprising: a 
Re claims 17-18, the closest prior art (see references cited on PTO 892, and particularly Huang et al. ‘218) discloses (as recited in claim 17) a semiconductor package comprising: a substrate 14 (fig. 5A and related text); a semiconductor stack 10&12 mounted on the substrate; an underfill (unlabeled but clearly visible) between the substrate and the semiconductor stack; an insulating layer 24 conformally covering surfaces of the semiconductor stack and the underfill; a chimney 30/34 on the semiconductor stack; wherein the semiconductor stack has a first upper surface (top surface of die 10) that is a first distance from the substrate and a second upper surface (top surface of die 12) that is a second distance from the substrate, the first distance being greater than the second distance. But the prior art either singly or in combination appears to fail to anticipate or render obvious such a package comprising all the remaining limitations of claim 17.
Re claims 19-20, the closest prior art (see references cited on PTO 892, and particularly Huang et al. ‘218) discloses (as recited in claim 19) a semiconductor package comprising: a substrate 14 (fig. 5A and related text); a lower chip (chips 12) mounted on the substrate; an underfill (unlabeled but clearly visible) between the substrate and the lower chip; upper chips 10 stacked in parallel on the lower chip; an insulating layer 24 conformally on an upper surface and side surfaces of the upper chips, and a surface of the underfill. But the prior art either singly or in combination appears to fail to anticipate or render obvious such a package comprising all the remaining limitations of claim 19.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art (see the references cited on PTO 892 form beside the Huang et al. ‘218 reference mentioned above and which disclose semiconductor packages similar to the claimed invention) made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899